Citation Nr: 0734536	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-25 366	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUE

Entitlement to an effective date prior to March 29, 2004 for 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served on active military duty from October 1958 
to March 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the rating decision of the RO.  

A rating decision by the RO in May 2004 assigned an increased 
rating of 60 percent for the service-connected urinary 
incontinency, effective on January 9, 2004.  

Then, in a July 2004 rating decision, the RO assigned a TDIU 
rating, effective on March 29, 2004; and the veteran timely 
appealed the effective date of the grant of TDIU.  



FINDINGS OF FACT

1.  The veteran's claim for increased compensation was 
received by VA on January 9, 2004, the date on which it was 
subsequently determined that the service-connected urinary 
incontinence due to diabetes mellitus had increased in 
severity.   

2.  The findings recorded at the VA examination in March 2004 
show that the veteran was likely precluded from performing 
substantially gainful employment consistent with his 
education and work background on January 9, 2004.  



CONCLUSION OF LAW

The criteria for the grant of a TDIU rating were met on 
January 9, 2004.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In March 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish entitlement to TDIU.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.   No pertinent private evidence was 
subsequently added to the claims files.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

The Board notes that the veteran was informed in April 2007 
about disability ratings and effective dates if his claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that sending 
this case to the RO for examination is not pertinent to a 
claim for an earlier effective date.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

A claim for a TDIU rating is essentially a claim for an 
increased rating.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The general rule with respect to the effective date 
of an award of increased compensation is that the effective 
date of such award "shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  

This statutory provision is implemented by the regulation, 
which provides that the effective date for an award of 
increased compensation will be the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  "Date of receipt" generally means the date on 
which a claim, information, or evidence was received by VA.  
38 C.F.R. § 3.1(r) (2007).  

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998).  

A claim or application for benefits is defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA may be considered an informal 
claim.  However, the informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155 (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that the question of when an 
increase in disability is factually ascertainable is answered 
by the Board based on the evidence in a veteran's VA claims 
folder.  "Evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).  

Total disability ratings for compensation may be assigned 
where the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disability is sufficient 
to produce unemployability without regard to advancing age.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  


Analysis

Prior to March 29, 2004, the service connected for urinary 
incontinency associated with diabetes mellitus (DM) was 
assigned a 60 percent disabling beginning January 9, 2004.  

The veteran had been assigned a combined rating of 70 
percent, with a bilateral factor of 1.9 percent, from October 
16, 2000 through March 28, 2004.  

The veteran contends that the effective date for his TDIU 
should be earlier than March 2004 because there was evidence 
of unemployability due to service-connected disabilities for 
many years prior to March 2004, as evidenced by the grant of 
Social Security Administration disability benefits effective 
in September 1992.  

As noted, a claim for TDIU rating is essentially a claim for 
an increased rating.  Consequently, the effective date of an 
award of increased compensation is normally the later of the 
date of receipt of claim or the date entitlement arose, 
unless there is evidence demonstrating that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

The veteran's October 2000 and August 2001 claims for TDIU 
were denied by rating decision in January 2002, and the 
veteran was notified of the denial later in January 2002.  A 
Notice of Disagreement was received by VA in February 2002.  
A Statement of the Case was issued in May 2002; but no timely 
Substance Appeal on this issue was received.  

Another application for a TDIU rating was received by VA on 
January 9, 2004, and a July 2004 rating decision granted TDIU 
effective on March 29, 2004, based on the results of VA 
examination on that date.  

Because the veteran's current claim for benefits was received 
by VA on January 9, 2004, an effective date prior to January 
9, 2004 for TDIU would be warranted if there is evidence of 
unemployability within a year prior thereto.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Board notes, however, that there is no pertinent medical 
evidence on file dated between January 9, 2003 and January 9, 
2004.  Although the veteran was seen on January 7, 2003, by a 
private physician, this was for a nonservice-connected 
psychiatric disability.  The most recent relevant medical 
evidence prior to January 2003 are VA examinations in 
September and December 2001.  

When the veteran's genitourinary system was examined in 
September 2001, he was incontinent of approximately 1/3 of 
his bladder content nightly, with some dribbling during the 
day.  He was described as well developed and nourished.  The 
diagnoses were those of DM with erectile dysfunction, 
neurogenic bladder, tinea pedis, onychomycosis, peripheral 
vascular disease, and hyperlipidemia.  

Although the veteran complained of some leg pain on VA 
examination in December 2001, there was no evidence of 
peripheral vascular disease.  

Based on this evidence, the Board concludes that the evidence 
prior to January 9, 2004 does not show that the veteran was 
unemployable due solely to his service-connected 
disabilities.  

Consequently, the medical evidence of unemployability due to 
service-connected disabilities was not shown within the year 
prior to receipt of the claim on January 9, 2004.  

The RO in this case determined that the veteran was 
unemployable due to service-connected disability based on 
findings recorded at the VA examination on March 29, 2004, 
when increased disablement due to the service-connected 
urinary incontinence and peripheral neuropathy of each lower 
extremity were determined to have been documented.  

However, as the date of claim is when the veteran both met 
the schedular criteria for a TDIU rating and asserted being 
unemployable due to increased service-connected disability as 
subsequently demonstrated by VA examination, an earlier 
effective date of January 9, 2004 for the grant the TDIU 
rating is warranted.  



ORDER

An effective date of January 9, 2004, for the grant of a TDIU 
rating is granted, subject to the regulations controlling 
disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


